DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Status
Claims 13-21 and 23-26 are pending.
Claim 17 has been amended.

Maintained/Modified Objections
Specification
The disclosure is objected to because of the following informalities: there appears to be an error in the formulation of table 2 in the concentration of exenatide.  All other compounds (save water) in the formulation become more concentrated by a bit more than 4x; however, the exenatide does not.  
Appropriate correction is required.
response to applicant’s arguments
	Applicants argue that the table is correct.
Applicant's arguments filed 28 April, 2021 have been fully considered but they are not persuasive.

The difference between column 1 and column 2 in table 2 is that the solvent has been partially evaporated off.  The concentration of water goes from 85% to 15%.  The concentration of exenatide remains constant, while the concentration of all other components increase by about 4x.  This means that there is an (undescribed) peptide removal step, or that the peptide exenatide has identical volatility as water.  Given that peptides are known to be non-volatile, this is not considered credible.

Withdrawn Rejections
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the meaning of the term “applicator system” is hereby withdrawn due to amendment.

The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).
.
1 and 2) the breadth of the claims and the nature of the invention:  Applicants are claiming a sustained release formulation of GLP analogs using a polyvinylpyrrolidone microneedle system.  Sustained release is defined as release or continual dispensing over at least 2 hours (p4, 3d paragraph).
3) the state of the prior art:  Jin (US 9,320,878, cited by applicants) discusses a controlled release microneedle formulation (abstract).  The reference describes a drug reservoir connected to a microneedle array, where the microneedles absorb water to form a hydrogel through which the drug diffuses (column 2, line 59-column 3, line 7).  It explicitly states that polyvinyl pyrrollidone microneedles are incapable of offering a sustained release (column 2, line 15-21).  An approach where the microneedle dissolves leaving a hole in the stratum conium which allows topically applied materials to enter the skin is problematic due to closure of the holes (column 2, line 21-26).
Sun et al (Acta Biomater. (2013) 9(8) p7767-7774) discusses polyvinyl pyrrolidone microneedles for delivery of proteins (title).  In a test using ex-vivo skin samples, the needles were significantly dissolved after 2.5 min and completely dissolved after 5 min (7th page, 2nd paragraph).  This fast delivery is touted as a benefit for certain applications, in contrast to continuous delivery of therapeutics over a long period of time (8th page, 2nd paragraph).  Note that this test appears to have been conducted at room temperature (5th page, 2nd paragraph); it is reasonably expected that at the higher temperatures in vivo, dissolution will be even faster.
4) the level of one of ordinary skill:  The level of skill in the art is high.
5) the level of predictability in the art:  This is a field that has been studied extensively; the level of predictability is relatively high.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants discuss extended release multiple times through their disclosure, but provide no information on how the system can be tweaked to get the extended release required by the claims.  There is an “in vitro” results of dissolution of various formulations (p7, 4th paragraph, continues to p8), but the test is not described at all, and the formulation descriptions are incomplete (some of the terms describing components are not defined, and the ratios are not given at all).  It is not clear if this is dissolution of microneedles or dissolution of bulk material.  Given the description of how the material is made (example 1, p8, 2nd paragraph to the end of the specification), and the similarities of these formulations to those of Sun et al, it is not clear that this test is representative of the dissolution time of the microneedles in vitro.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The prior art clearly states that polyvinyl pyrrolidone microneedles rapidly dissolve in vivo, and are unsuitable for extended release formulations.  The various ways described in the prior art to use microneedle technology for extended release – slow dissolution, hollow needles attached to a reservoir, holes in skin allowing a topically applied drug to permeate – are described as ineffective (holes in skin), or will not work once the microneedle rapidly dissolves (slow dissolution, reservoir supply).  There is no discussion of how to render polyvinyl pyrrolidone less soluble or to extend the rapid release of this polymer – from a reading of the specification, the polyvinyl pyrrolidone itself is responsible for extended release, in contradiction with the prior art.  While applicants have data showing a 24 hour release time, this is for poorly defined formulations in a completely undefined test; it is not clear that this test is relevant to what occurs when the material is used as intended in a subject.  Given that formulations that meet the claim limitations save for a different polypeptide were demonstrated by Sun et al to dissolve orders of magnitude faster, it will take undue experimentation to make and use the invention as claimed.
response to arguments
	Applicants argue that US 9,320,878 is discussed in applicant’s disclosure, and that applicant’s in-vitro experiments show enablement.
Applicant's arguments filed 28 April, 2021 have been fully considered but they are not persuasive.

	It is not clear what the relevance of applicant’s citation of one of the references used in the rejection is.  Applicants are citing no law, court case, or logic as to why this would render the rejection invalid.
	Applicants next state that their in-vitro experiment shows enablement.  The problem is that it is not at all clear what applicants have shown in their experiment.  As noted in the rejection, the components going into the experiment are poorly defined and the experiment itself is completely undefined.   All that is stated is that an in-vitro experiment was run.  Given that the prior art clearly states that PVP microneedle systems dissolve very rapidly, and there is nothing in applicants disclosure discussing formulations that will extend the dissolution time of the microneedles, what is essentially a statement by applicants that suggests they can make a formulation that meets the limitations is not sufficient to overcome the rejection.
	It should be noted that, even if applicant’s argument that they have shown the required activity was persuasive, this would merely convert the rejection from enablement to written description, based on how poorly described the experiment is and the lack of description of how applicants obtained results that contradicts the prior art.  

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:  application 17/048,773.  Should the enablement rejection be overcome, this application, filed after the mailing of the previous office action, will also likely become a double patenting issue.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658